432 So. 2d 775 (1983)
Linda C. CONSTANZER, Appellant,
v.
STA RITE and the Travelers Insurance Co., Appellees.
No. AO-22.
District Court of Appeal of Florida, First District.
June 10, 1983.
*776 Alex Lancaster, Sarasota, for appellant.
John J. O'Riorden, of Dickinson, O'Riorden, Gibbons, Quale, Shields & Carlton, P.A., Sarasota, for appellees.
PER CURIAM.
In this worker's compensation case, the deputy commissioner included in claimant's average weekly wage the value of group insurance premiums and other fringe benefits paid by the employer on behalf of claimant, but allowed the employer/carrier a credit for the amount of group insurance premiums paid subsequent to claimant's compensable accident, thereby reducing the cash compensation benefits otherwise due claimant. We affirm the deputy's finding that the value of group insurance premiums should be included in calculating claimant's average weekly wage; however, we reverse the allowance of a credit to the employer/carrier because there is no evidence that claimant voluntarily accepted continued payment of group insurance premiums with full knowledge that such acceptance would reduce his otherwise available cash benefits. Compare Daoud v. Matz, 73 So. 2d 51 (Fla. 1954); Rucks Bros. Dairy v. Howard, 410 So. 2d 1353 (Fla. 1st DCA 1982); Reese v. Sewell Hardware Co., 407 So. 2d 965 (Fla. 1st DCA 1981); St. Vincent DePaul Society and Insurance Co. of North America v. William J. Smith and The Division of Worker's Compensation, 8 FLW 1318 (Fla. 1st DCA, May 9, 1983). We remand for entry of an appropriate order consistent herewith.
ROBERT P. SMITH, Jr., C.J., and WENTWORTH and ZEHMER, JJ., concur.